
      
        DEPARTMENT OF TRANSPORTATION 
        Surface Transportation Board 
        49 CFR Part 1137 
        [STB Ex Parte No. 637 (Sub-No. 1)] 
        Removal of Divisions of Revenue Regulations 
        
          AGENCY:
          Surface Transportation Board, DOT. 
        
        
          ACTION:
          Notice of proposed rulemaking; correction of prior document. 
        
        
          SUMMARY:

          The Surface Transportation Board (Board) is correcting its prior document by adding an ADDRESSES caption. 
        
        
          DATES:
          Comments are due June 5, 2003. 
        
        
          ADDRESSES:
          Send an original and 10 copies of comments referring to “Ex Parte No. 637 (Sub-No. 1)” to: Surface Transportation Board, 1925 K Street, NW., Washington, DC 20423-0001. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          John Sado, (202) 565-1661. [Federal Information Relay Service for the hearing impaired: 1-800-877-8339.] 
        
      
      
        SUPPLEMENTARY INFORMATION:

        On May 6, 2003, at 68 FR 23947-23948, the Board published a notice of proposed rulemaking in this proceeding seeking comments but inadvertently omitting the ADDRESSES caption. The Board is here correcting that omission by including the relevant address information. 
        
          Dated: May 8, 2003.
          
          By the Board, Vernon A. Williams, Secretary.
          Vernon A. Williams, 
           Secretary. 
        
      
      [FR Doc. 03-12001 Filed 5-13-03; 8:45 am] 
      BILLING CODE 4915-00-P
    
  